Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(d)
2.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3.    	Claims 13-15 are objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  
		Claim 1 recites the preamble “An abutment”. 
		Claim 13 recites the preamble “A display”. 
		Claim 14 recites the preamble “A tooth model system”. 
		Claim 15 recites the preamble “A method”.  
Claims 13-15 each depends on base claim 1, but recites a different preamble from the preamble of the base claim 1.  Therefore, claims 13-15 are directed to invention(s) different from the invention of claim 1.   Claims 13-15 fail to meet the infringement test for dependents claims as set forth in MPEP § 608.01(n).  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.
Claim Rejections - 35 USC § 102 
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spindler et al. (2016/0206408).
	Regarding claim 1, Spindler et al. discloses an abutment 20 (Figs. 1-4) for holding a dental prosthesis 120 to a jaw implant (Figs. 1-2).  The abutment 20 comprises: 
an apical section 29/51 for detachably fastening the abutment to the jaw implant, the apical section being structured along a first central axis 29 (Figs. 3-4); 
a coronal section 20 for detachably fastening the dental prosthesis to the abutment, the coronal section 20 being structured along a second central axis 69, wherein the second central 69 axis extends at an angle to the first central axis 29 (Figs. 3-4); and
an indexing element (the lobes) in the shell surface 23 of the coronal section 20 for specifying an orientation based on an orientation of the first central axis 69 (Fig. 3; paragraphs 52-53). 

As to claims 2-4, the indexing element (lobed shape of 20) have first recess and second recess in the circumference of the coronal section 20 of different sizes and shapes.  That is, Spindler discloses the indexing element comprising two different sized and shaped lobes, which have different recesses (Fig. 3). 
As to claim 5, the coronal section 20 is an inclined truncated cone (paragraph 52). 
As to claim 6, Spindler disloses the delimiting surface 82 of the recess extends parallel to the central central axis 82/62 (Figs. 5-6). 
As to claim 7, the delimiting surface includes an undulated structure that is symmetrical with respect to a plane of symmetric of the recess (paragraph 52). 
As to claims 8-9, the abutment has stop surface 35 that is perpendicular to the axis 63 and parallel (shown by distance 38) to the shoulder at 64 (Fig. 6).  
As to claim 10, the abutment has a first borehole 62 in the apical section that is smaller than a second borehole 67 in the coronal section (Fig. 6). 
As to claim 11, the abutment has a borehole 67/62 extending through both the coronal and apical sections, the diameter of the borehole at the apical section is smaller than the diameter of the borehole at the coronal section (Fig. 6).  

As to claims 13-15, Spindler discloses a display element 100 for coupling to a coronal section of the abutment 20.  Spindler further discloses a method of fastening the abutment 20 to the jaw implant 10, coupling the display element 100 to the abutment 20 (Fig. 1). 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002. The examiner can normally be reached Mon-Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/Hao D Mai/     Examiner, Art Unit 3772